UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-5005
QUINCY AARON LEWIS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                           (CR-01-338)

                       Submitted: August 9, 2002

                      Decided: September 20, 2002

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Jerome P. Aquino, Alexandria, Virginia, for Appellant. William Neil
Hammerstrom, Jr., Paul J. McNulty, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LEWIS
                               OPINION

PER CURIAM:

   Quincy Aaron Lewis appeals his conviction and the sentence
imposed by the district court following his guilty plea to possession
with intent to distribute fifty grams or more of crack cocaine, in viola-
tion of 21 U.S.C. § 841(a)(1) (2000). Counsel has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). The Gov-
ernment did not file a reply brief. Finding no reversible error, we
affirm.

   On appeal, Lewis contends that his plea was involuntary and
unknowing. In light of the district court’s thorough plea colloquy, we
conclude Lewis was fully aware of his rights and the consequences
of his plea, and that his plea was knowing and voluntary.

  Lewis next contends that the district court abused its discretion in
accepting his plea because there was an insufficient factual basis to
support it. A careful review of the record shows a sufficient factual
basis for Lewis’s guilty plea. Thus, we conclude the district court did
not abuse its discretion in accepting Lewis’s plea.

   Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Lewis’s sentence and conviction. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes such a
petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED